DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 2020/0027706) in view of Pease et al (US 2013/0220989), Schultheis et al (US 5,352,864), Yasui et al (US 6,624,579) and Ma et al (US 6,554,954).  
Jing shows the plasma reactor claimed including a reaction chamber (502), a base for supporting a substrate, a radio-frequency RF power supply (510) to generate and maintain plasma, the base including an electrode (508) and an electrostatic chuck (504), a plurality of heaters which includes a plurality of heating modules having one heater (HE1) and one electronic switch (Sy1) connected in series wherein one end of the heating module is connected to a heating power source (Vs) and the other end of the heating module being connected to the ground (also, see Figure 1A), a heating controller (106/104) having a receiving end (122) that receives a control signal such as a duty control signal (DC) for controlling temperatures (Temp1/Temp2), the heating controller further includes a drive signal output end for outputting a drive signal (DC/ADC) of the electronic switch (Sy1). But, Jing does not explicitly show the electrostatic chuck having multiple layers of electrical insulating material layers, the heating controller having an optoelectrical drive circuit wherein the receiving end of the heating controller is electrically isolated from the drive signa output end, and the heating controller disposed in the reaction chamber with an electrically conductive shielding housing. 
Pease shows it is known to provide a base for supporting a substrate wherein the base includes an electrode and an electrostatic chuck which further includes multiple layers of insulating material layers (104A, 104B).
	Schultheis shows it is known to provide a heating controller (12) comprising an optoelectrical drive circuit (14) for outputting a drive signal of an electronic switch (15) wherein the optoelectrical drive circuit provides an electrical separation between the heating controller and an output part. Also, see column 9, lines 3-20.  
Yasui shows it is known to provide an optoelectrical drive circuit (34) comprising a photocoupler (34) for outputting a drive signal to an electronic switch (20, 21).  
Ma shows a plasma chamber having chamber walls that are made of metal (column 2, lines 38-48) wherein the chamber further forms an inner shielded housing where a power source (28, 32) can be provided therein, and as the chamber walls are made of metal, the RF field generated would be shielded to the interior of the inner housing. 
In view of Pease, Schultheis, Yasui and Ma, it would have been obvious to one of ordinary skill in the art to adapt Jing with the electrostatic chuck having a plurality of electrical insulating material layers that forms the chuck, which is well known structure that can withstand a high heating temperature for supporting a substrate thereon, and the heating controller that is provided with an optoelectrical drive circuit such as an optocoupler or a photocoupler, that outputs a drive signal to the electronic switch while providing an electrical insolating/separation for the protection of the heating controller as known in the art wherein the heating controller is alternatively provided in the shielded housing of the reaction chamber along with the power source that provides necessary power to the electrostatic chuck so that all the necessary components can be conveniently arranged within the reaction chamber without being adversely affected by the RF electric field/radiation.
	With respect to claim 3, Yasui shows the optoelectrical drive circuit that comprises as a photocoupler.
	With respect to claims 4 and 5, Jing further shows the plurality of heating modules having a set of heaters connected to one of the heating power source and the ground, and Jing also teaches that the number of heaters can be any number of heater that would include the claimed range of 100 or more. Also, see para [0063].
	With respect to claims 6 and 7, Schultheis shows the electronic switch (15) shown by a triac which is known as a three terminal electronic component, includes a gate, as a drive end, that would be connected to the signal output end of the heating controller to drive the triac (on and off)  with the other two terminals that would be connected to the heater and the power source/ground, and Schultheis shows a plurality of optoelectrical drive circuits (12) wherein each of the optoelectric circuit (14) is connected to the drive end of the electronic switch to turn on and off the switch. Also, see Figure 5b. Yasui also show the electronic switch (20/21) in the form of a transistor that is a three terminal electronic component that includes a base that is driven by the signal output of the optoelectrical drive circuit wherein the transistor includes a second end that would be connected to an electrical load, which can be an electric heater as shown by Schultheis, and the third end connected to a power source. Also, see Figure 16. 
With respect to claim 8, Yasui further shows a drive circuit (33), as a parsing module, that is connected with the electronic switch (20/21) wherein the power to an electrical load is controlled, and it would have been obvious to adapt the drive circuit as a parsing module that is connected to the plurality of electronic switches in the plurality of heating modules of Jing so that each of the heating module can be effectively and predictably controlled as desired by the user.   
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Pease, Schultheis, Yasui and Ma as applied to claims 1 and 3-8 above, and further in view of Hernandez et al (US 2018/0149679).  
Jing in view of Pease, Schultheis, Yasui and Ma shows the plasma reactor claimed except for the heating controller having the receive end that receives the temperature control signal via an optical fiber.
Hernandez shows it is known to provide a sensor that sends a voltage signal via an optical sensor wherein the signal depends on the temperature wherein the optical fiber is known to be less sensitive to electromagnetic field (also, see para 0052).
In view of Hernandez, it would have been obvious to one of ordinary skill in the art to adapt Jing, as modified by Pease, Schultheis, Yasui and Ma, with the temperature control signal that is effectively received via an optical fiber which is well known in the art to be less sensitive to electromagnetic field that is created in plasma in the plasma chamber.   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Pease, Schultheis, Yasui and Ma as applied to claims 1 and 3-8 above, and further in view of Ni et al (US 2010/0271744). 
Jing in view of Pease, Schultheis, Yasui and Ma shows the plasma reactor claimed including the heating power source but does not show the power source connecting the heating modules via one filter. 
Ni shows it is known to provide a power source connected to an electrode wherein the electrode is connected via a filter so that an RF can be prevented to reach the power source (also see para 0026).
In view of Ni, it would have been obvious to one of ordinary skill in the art to adapt Jing, as modified by Pease, Schultheis, Yasui and Ma, with the power source being connected to the heating modules via a filter so that any potential damaging radio frequency (RF) can be effectively and predictably prevented from adversely affecting the power source.  
Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. 
Relating to the applicant’s invention, Applicant argues for the photoelectric drive circuit that acts as a filter and a switch, but it is noted that there is no such claim recitation regarding the dual use of the photoelectric drive circuit. Thus, the applicant’s arguments are not deemed persuasive.
Regarding Jing, Applicant argues that Jing shows two switches that increase a number of switches making its arrangement bulky. It is noted however that Jing shows the claimed invention including a heating module that includes one heater and one electronic switch connected in series as claimed, and it is further noted having additional switch does not frustrate an intended purposes of the heating module arrangement as claimed.  
For a driving signal from an optical drive circuit, it is noted that Yasui is applied. But, Applicant argues that a drive circuit 33 of Yasui does not receive any input from the optical drive circuit but rather operates independently. This argument is not deemed persuasive as Yasui an optoelectrical element such as a photocoupler 35 that provides a signal to the drive circuit that further drive a plurality of switch (20, 21; also, see Figure 16). Thus, the plurality of switches of Jing can be provided with a drive signal provided by an optoelectrical drive circuit an electric switch that is known to provide an electrical insolation/separation for the protection of the heating controller as known in the art. 
Thus, the applicant’s arguments are not deemed persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761